UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1578



DAVID D. YUE; TIENJEN YUE,

                                            Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 87-24414)


Submitted:   October 20, 2005              Decided:   October 26, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David D. and Tienjen Yue, Appellants Pro Se. Eileen J. O’Connor,
Assistant Attorney General, John A. Nolet, Andrea R. Tebbets,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          David and Teinjen Yue appeal from the tax court’s order

denying their motion for leave to file a motion to vacate the tax

court’s   June    1993    order   dismissing   their   petition   for

redetermination for failure to prosecute. Our review of the record

and the tax court’s orders discloses no abuse of discretion and no

reversible error.    Accordingly, we deny the Yues’ motion for leave

to proceed in forma pauperis and dismiss the appeal for the reasons

stated by the tax court.    Yue v. Comm’r, No. 87-24414 (U.S. Tax Ct.

Mar. 31, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           DISMISSED




                                  - 2 -